Case 2:20-cv-00862-WSS Document 9-3 Filed 07/13/20 Page 1 of 3




          EXHIBIT C
                                           Case 2:20-cv-00862-WSS Document 9-3 Filed 07/13/20 Page 2 of 3




View this article online: https://www.claimsjournal.com/news/national/2020/04/16/296600.htm



More States Introduce COVID-19 Business-Interruption Bills
New Jersey was the first state to propose a bill that would mandate insurers cover COVID-19-related losses under their business interruption
policies, and the insurance industry was quick to express its concern. But that hasn’t stopped some states from rolling out similar proposed
legislation.

New York and Pennsylvania have recently proposed their own COVID-19 business interruption bills, bringing the total to seven states that have
introduced legislation like this. Similar to New Jersey, New York and Pennsylvania is legislation that has been floated in Louisiana, Ohio,
Massachusetts and South Carolina. None of the proposed bills have yet passed.

The concern among the insurance industry is that legislation like this could place too much financial strain on insurers that didn’t price for
virus-related losses, which were initially excluded from policies nearly 15 years ago through an Insurance Services Office (ISO) exclusion for
loss due to virus or bacteria. The ISO exclusion was introduced in July 2006 and later approved by regulators. Similar exclusions exist in forms
issued by other insurance organizations or in insurer-drafted forms, Insurance Journal previously reported.

“I think in layman’s terms, it would implode the industry,” Doug Jones, managing director of JAG Insurance Group, told Insurance Journal in a
March webinar on business interruption and the coronavirus. “At the end of the day, the ripple effect of what that would cause down the road,
and I’m talking short-term, not long-term; I’m talking about months from now, not years from now. It would be difficult for anybody to buy any
type of insurance.”

Additional concerns among the insurance industry about this type of legislation surround The Contracts Clause in the U.S. Constitution, which
places limitations on states’ ability to interfere with private contracts.

“It’s just not constitutional,” Don Hayden, co-founder and partner of Mark Migdal & Hayden, added. “I mean, what you’re essentially doing is
creating insurance where there is nothing. You’re essentially throwing out the underwriting and the risk evaluation that insurance companies
have done before writing a policy and saying, ‘You have to cover this. Even though you had expressly said that you would not cover it in your
exclusion and in your insurance agreement.'”

Proposed Bills in Pennsylvania, New York


In Pennsylvania, HB 2372 – or An Act Providing For Insurance Coverage For Business Interruption – has been introduced. While the bill has
not yet seen a vote, it calls for any insurance policy that covers loss or damage to property, including the loss of use and occupancy and business
interruption, to cover business interruption losses due to global virus transmission or pandemic. If enacted, the legislation would be retroactive
for policies in force on March 6, 2020, when a Proclamation of Disaster Emergency was first declared in the state regarding this pandemic.

The proposed bill applies to insurance policies that have been issued to insureds with fewer than 100 eligible employees in Pennsylvania,
meaning full-time employees who work a normal week of at least 25 hours, according to the proposed legislation. The bill also states insurers
that pay claims related to business interruption stemming from the coronavirus pandemic can apply to the Pennsylvania Insurance
Commissioner for relief and reimbursement.

“As a general matter, business interruption insurance will only pay when there has been a physical loss (such as a fire) to the premises of the
building,” Pennsylvania Insurance Commissioner Jessica Altman said in an emailed statement regarding the proposed legislation. “The product
generally was not designed or priced to cover communicable diseases, such as COVID-19, and generally policies that we have seen in
mediating complaints contain clear exclusions.”
This is an issue that has garnered attention in Washington, D.C., as U.S. Congress considers strategies to assist business owners, Altman’s
                                            Case 2:20-cv-00862-WSS Document 9-3 Filed 07/13/20 Page 3 of 3
statement continued.

“The industry argues that proposals to retroactively apply coverage to policies that excluded benefits in such policies, though beneficial to the
policyholder, are unconstitutional and threaten the viability of the broader industry,” Altman said. “We understand those concerns and recognize
the need for a national solution to this growing challenge confronting businesses across the nation.”

Similarly, New York has proposed A 10226 in the State Assembly and S 8178 in the State Senate, which would require certain perils to be
covered under business interruption insurance during the COVID-19 pandemic. The Senate bill is being sponsored by State Senator Shelley B.
Mayer, while the bill in the Assembly was introduced by State Assemblyman Robert Carroll. Neither bill has yet been voted on.

The proposed New York bills read similarly to the Pennsylvania legislation, applying to policies issued to insureds with fewer than 100 eligible
employees, meaning full-time employees who work a normal week of 25 or more hours, according to the bills. The legislation would be
retroactive for policies issued on or after March 7, 2020. If enacted, insurers required to pay business interruption claims related to the
coronavirus would be eligible for reimbursement with the New York Department of Financial Services. A spokesperson for DFS said it does not
comment on proposed or pending legislation.

Industry Opposition


Insurance industry associations have continually expressed opposition regarding such legislation. In an April 13 letter to Pennsylvania
Representative Tina Pickett, Chair of the Pennsylvania House of Representatives’ Insurance Committee, The Wholesale & Specialty Insurance
Association (WSIA) stated it believes HB 2372 in Pennsylvania, as proposed, would have “far-reaching, significant negative impacts to all
consumers and businesses relying on the insurance market to protect them now and in the future.”

“Any action to fundamentally alter business interruption provisions specifically, or property insurance generally, to retroactively mandate
insurance coverage for viruses by voiding those exclusions, would immediately subject insurers to claim payment liability that threatens
solvency and the ability to make good on the actual promises made in existing insurance policies,” the letter stated.

In a statement released by the National Association of Mutual Insurance Companies (NAMIC), President and CEO Charles M. Chamness said
calls for the insurance industry to provide coverage for perils that are excluded in a business interruption policy are misguided, Insurance
Journal previously reported.

“If elected officials require payment for perils that were excluded, never underwritten for, and for which no premium was ever collected,
catastrophic results will occur and we may deal with a second crisis: insurance insolvencies and impairments. There will also be irreparable
harm done to contract law, and the impact of this will be felt by every business in America,” Chamness said.

Seeking Relief for Small Businesses


In a previous interview with Insurance Journal, however, Massachusetts State Senator James Eldridge – who introduced Bill SD.2888
regarding business interruption insurance and the coronavirus in Massachusetts – said legislation like this is important because it comes on the
back of a big push about relief for small businesses amidst the coronavirus crisis.

“I personally think this kind of pandemic should be covered by insurance companies,” he said.

The challenge is, unlike big businesses, many small businesses may not have the financial ability to fund coverage litigation or to absorb the
loss of income they are facing, Alexandra Roje, partner in Lathrop GPM’s insurance recovery practice, previously told Insurance Journal.

“It remains to be seen how long big business can absorb losses in the current environment, but it is clear that if small businesses do not get help
from their representatives, they and their employees will face dire consequences,” she said.

Jones stated he is sympathetic to the concerns of small businesses being impacted by COVID-19 right now. Although he said he believes
legislation like what has been proposed in several states would result in great consequences for the insurance industry, he is optimistic relief for
businesses hurting due to this pandemic is on the horizon.

“I think keeping hope alive is human nature,” Jones said. “I don’t blame any one of my clients that calls me expecting for this to be covered by
their policy, because they may or may not understand the terms of the contract. I’m not mad at those people for thinking that or for being
optimistic that legislation may pass. I think that ultimately, there will be other avenues for small businesses like the stimulus package and
whatever else is going to follow-up with the payroll protection program – things of that nature. That is where you’re going to get or have the
ability to get the funds that you need to stay open.”

More from Insurance Journal

Today's Insurance Headlines | Most Popular | National News
